Citation Nr: 0708193	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  02-04 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral foot 
disability, to include plantar fasciitis and pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The veteran served in the Alabama Army National Guard and had 
active duty from December 1971 to July 1972. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

The competent evidence does not demonstrate that a bilateral 
foot disorder, including plantar fasciitis and pes planus, is 
related to active service.

CONCLUSION OF LAW

A bilateral foot disorder, to include plantar fasciitis and 
pes planus, was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1101, 1110, 1137 (West 2002 
& Supp. 2005)); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The record reflects that the veteran filed his claim prior to 
the VCAA becoming law. Subsequently, VCAA notifications in 
September 2003 and January 2005 appropriately notified him 
what VA would do and what he must do in furtherance of his 
claim, and informed of evidence of record pertinent to the 
claim, as well as the need for his assistance in obtaining 
any further evidence in support of the claim. See also  
Quartuccio v. Principi, 16 Vet. App. 183 (2002). The letters 
requested that the veteran supply information on medical 
providers who examined him, notified of evidence still 
needed, and what he could do to assist with the claims, and 
what evidence he needed to substantiate the claim. The 
veteran was also advised to submit additional evidence to the 
RO, and the Board finds that this instruction is consistent 
with the requirement of 38 C.F.R. § 3.159(b)(1) that VA 
request that a claimant provide any evidence in his or her 
possession that pertains to a claim. He was provided with 
Form NA 13075 Questionnaire about military service such that 
his service records might be obtained, and also informed that 
it was ultimately his responsibility to see that evidence was 
received in support of the claims. To the extent that there 
were any deficiencies in notice to the veteran, the Court has 
recently held in that regard, that an error is not 
prejudicial when the error does not affect the essential 
fairness of the adjudication. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

Additionally, during the pendency of the appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, herein Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between service 
and the disorder which is the basis of claim; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a claim 
for benefits, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if 
entitlement to benefits is awarded. Id. 

Accordingly, the Board finds no prejudice to the veteran 
resulting from a failure to inform of all of the above-noted 
elements of disability claims. The veteran has been 
adequately informed by the VCAA letters of record dated in 
September 2003, January 2005, and November 2005, of the need 
for evidence of current disability, and a medical nexus 
between the claimed disability and military service. 
Notifications of the degree of disability and effective dates 
for service connection are not relevant where, as here, the 
claims for service connection are denied. 

Additionally, the RO has obtained, or made reasonable efforts 
to obtain all records pertinent to the claim. The veteran's 
service records were requested from multiple sources 
including the National Personnel Records Center (NPRC), 
Department of the Army - Ft. Gordon and Ft. Jackson Base 
Hospitals, Alabama Army National Guard (ARNG) Retired 
Services Branch, the Alabama Adjutant General's Office, State 
Military Dept of Alabama, and U.S. Army Reserve Personnel 
Center (ARPERSCOM), and repeated requests were made for 
records of treatment from Ft. Jackson and Ft. Gordon Base 
hospitals during active service as alleged. Negative 
responses regarding additional records of hospitalization or 
treatment at Ft. Jackson or Ft. Gordon, are in the record, as 
well as other post-service outpatient treatment records. The 
case was remanded for additional development in January 2005, 
and the RO made additional requests to obtain asserted 
records with negative responses. The veteran was also 
afforded appropriate VA examination. He and his 
representative have also been provided with adequate 
opportunity to submit evidence and argument in support of the 
claims, and have done so. They have not identified any 
outstanding evidence or information that could be obtained to 
substantiate the claims, and the Board is also unaware of any 
such outstanding evidence or information. The Board is 
therefore satisfied that the RO made exhaustive efforts to 
obtain all outstanding medical records relevant to the 
veteran's alleged foot condition in service, and has 
adequately complied with the duty to notify and assist 
provisions of the VCAA and the implementing regulations. 
Therefore, to decide the appeal would not be prejudicial 
error to the veteran. Bernard v. Brown, 4 Vet. App. 384 
(1993). 

II.  Analysis

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

A determination of service connection requires findings of 
the existence of a current disorder and a determination of a 
relationship between that disability and injury or disease 
incurred in service. 38 C.F.R. § 3.303(d); Watson v. Brown, 4 
Vet. App. 309, 314 (1993).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Additionally, applicable criteria provide that every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except for defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence of record. 
Although the Board has an obligation to provide reasons and 
bases supporting this decision, the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence. Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000). Accordingly, only the 
salient records will be discussed below. 

The veteran had active duty in the Alabama Army National 
Guard from December 1971 to July 1972. He essentially 
contends that he sustained foot injury during basic training, 
had to wear arches and was treated in service during basic 
training, and the condition has worsened such that there is 
current bilateral foot disability. In a March 2000 claim, the 
veteran asserted that foot injury and treatment occurred in 
January 1972 during basic training. The veteran underwent VA 
examination in September 2000, and was diagnosed with pes 
planus, congenital, with loss of function due to pain. 

Service medical records reflect a September 1971 enlistment 
examination showing normal assessment for lower extremities, 
knees and feet. In a Report of Medical History on that 
examination, the veteran responded negatively to the 
questions as to whether he had or had ever had problems with 
his extremities. Active duty terminated in July 1972, but 
there is no exit/separation examination of record. Two years 
later, a June 1974 ARNG annual examination showed no 
abnormalities of the bilateral feet, and the veteran signed a 
statement to the effect that to the best of his knowledge 
there had been no changes in his physical status. He was 
assessed qualified for retention. There are no records 
showing any abnormalities or treatment of the feet during 
active duty service, or thereafter. 

Lay statements submitted from fellow servicemembers reflect 
statements of one servicemember that the veteran attended 
sick call several times for foot problems during basic 
training and marching, and a belief that arch supports were 
supplied, but that he had no knowledge of how successful the 
treatment was as the veteran was then assigned to a different 
unit. Two servicemembers attested that the enlistment 
examinations were inadequate as the feet were never examined. 

On remand in January 2005, the RO made exhaustive requests 
to multiple sources including as noted above, and all 
available records have been sent. Thus, further development 
of this matter seems futile, and the Board is satisfied that 
all available service medical records have apparently been 
obtained.

On review of the record, the Board finds the evidence 
insufficient to support service connection for bilateral foot 
disability. Lay statements have been considered, however, 
without the appropriate medical training and expertise, the 
statements are not competent to establish that the veteran in 
fact, suffered from pes planus or plantar fasciitis during 
basic training.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). The Board recognizes the veteran's assertions that 
his enlistment VA examination was inadequate. However, the 
examination was conducted by a physician, and there is no 
objective medical evidence of record contradictory to the 
physician's conclusions, (including the veteran's own 
statements of good health), to warrant further development in 
this regard. Particularly since two years after discharge 
from active duty, a 1974 annual ARNG examination showed no 
abnormalities of the bilateral feet.  As a result, his 
assertions do not constitute competent medical evidence that 
his current bilateral foot disability began in, or was 
aggravated during, active military service. 

In sum, the service records are devoid of complaints, 
symptoms, findings or diagnoses of a bilateral foot 
disability, and there is no post-service medical evidence of 
bilateral foot disability, other than the veteran's 
statements, for over three decades after exit from 1972 
active duty in the ARNG. The United States Court of Appeals 
for the Federal Circuit has determined that a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim. See generally Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000). Moreover, while the competent 
medical evidence shows that the veteran now suffers from 
congenital pes planus, it does not include any medical 
evidence or opinions of linking this condition to military 
service. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral foot 
disability, to include plantar fasciitis and pes planus, is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


